ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this ‘‘Agreement’’) is made as of the 5th day of
February, 2007, by and among TriSoft Media, Inc., a Florida corporation
(‘‘TriSoft’’) AudioStreet, Inc. a Florida corporation (‘‘AudioStreet’’)
(collectively the ‘‘Sellers’’), Cary Bartlett (‘‘Bartlett’’), Joe Raio
(‘‘Raio’’), Miguel Rengifo (‘‘Rengifo’’) and Jason Rodman (‘‘Rodman’’)
(Bartlett, Raio, Rengifo and Rodman being referred to collectively as the
‘‘Seller Principals’’) and Ckrush Digital Media, Inc., a Delaware corporation
(‘‘Buyer’’).

WHEREAS, Buyer desires to purchase from Sellers, and Sellers desire to sell to
Buyer, assets described more particularly below, upon the terms and conditions
hereinafter set forth; and

WHEREAS, Michael Brauser (the ‘‘Seller’s Agent’’) has assisted the Sellers and
the Seller Principals in the negotiation of the transactions contemplated by
this Agreement and shall participate in the receipt of the Purchase Price
payable to the Seller as set forth in this Agreement.

NOW THEREFORE, in consideration of the foregoing, and the mutual covenants and
promises contained herein, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I
SALE AND PURCHASE OF ASSETS

1.01    Purchase and Sale. At the Closing, subject to the terms and conditions
hereinafter set forth, Sellers agree to sell to Buyer, and Buyer agrees to
purchase from Sellers, free and clear of any liabilities, obligations, adverse
claims, security interests, liens and encumbrances, all of Sellers’ right, title
and interest in and to all of the assets related to its website design,
development, hosting, advertising and media placement business (the
‘‘Business’’) (collectively, the ‘‘Assets’’), including, without limitation, the
following:

a)    AudioStreet.Net. The Internet domain name AudioStreet.net, all
registrations of the domain name AudioStreet.net, all of the subdomain names
related to AudioStreet.net, all domain names registered by Sellers related to
AudioStreet.net, and all rights to listings or keyword associations in any
Internet search engines or directories associated with the domain name
AudioStreet.net (collectively the ‘‘AudioStreet Domain Name’’), and all Web Site
Materials created or acquired by or for Sellers related to the Business and
associated with, or located at or under, the AudioStreet Domain Name
(collectively, the ‘‘AudioStreet Web Site’’), all as more particularly set forth
on Schedule 1.01 (a).

b)    MixStreet.Net. The Internet domain name MixStreet.net, all registrations
of the domain name MixStreet.net, all of the subdomain names related to
MixStreet.net, all domain names registered by Sellers related to MixStreet.net,
and all rights to listings or keyword associations in any Internet search
engines or directories associated with the domain name MixStreet.net
(collectively the ‘‘MixStreet Domain Name’’). All Web Site Materials created or
acquired by or for Sellers related to the Business and associated with, or
located at or under, the MixStreet Domain Name (collectively, the ‘‘MixStreet
Web Site’’), all as more particularly set forth on Schedule 1.01 (b).

For purposes of this Agreement, the term ‘‘Web Site Materials’’ includes,
without limitation: (i) web pages, support files and related information and
data associated with the applicable Web Site; (ii) any and all text, graphics,
HTML or similar code, applets, scripts, programs, databases, source code, object
code, templates, forms, image maps, documentation, audio files, video files, log
files or customer data; (iii) all copyrights, copyright registrations, copyright
applications, trade secrets, publicity rights and know-how; (iv) all content
that has appeared in any past or present editions of the applicable Web Site,
whether archived on the applicable Web Site or otherwise; and (v) the operation,
concepts, look and feel of the applicable Web Site.

c)    Domain Names. All domain names registered by Sellers related to the
Business, all domain name registrations related to the Business, all rights to
listings or keyword associations in any Internet search engines or directories,
all Web Site Materials created or acquired by or for Sellers related to the
Business, regardless of whether currently used all of which are listed on
Schedule 1.1 (c) to this Agreement.

1


--------------------------------------------------------------------------------


d)    Furniture, Fixtures and Equipment. All fixtures, furniture, equipment,
machinery, materials, tools, apparatus, and other tangible personal property of
every kind, character, and description used in connection with the Business,
which are set forth on Schedule 1.1(d) attached hereto and made a part hereof
(collectively, the ‘‘Equipment’’);

e)    Computer Equipment. All of Sellers’ computer equipment, software, software
licenses and hardware, including without limitation, all central processing
units, terminals, disk drives, tape drives, electronic memory units, website
hookups, modem lines, DSL lines owned by Sellers and used in connection with the
Business to the extent that same currently exists and is legally transferable,
as set forth on Schedule 1.1(e) (collectively, ‘‘Computer Equipment’’);

f)    Customer Data. All lists and data of clients and customers of the Business
(‘‘Customers’’), all lists and data of web site visitors and/or users, all
membership lists, all vendor lists and vendor data, all supplier lists and
supplier data, all files, records, documents, written and recorded materials,
all sales and promotional material and other sales related material relating to
the Business (collectively, the ‘‘Customer Data’’);

g)    Intellectual Property. All of Sellers’ intellectual property relating to
the Business, including but not limited to, (i) all fictitious business names,
tradenames, registered and unregistered trademarks, service marks and related
applications, (ii) patents, patent rights and patent applications,
(iii) registered and unregistered copyrights in published and material
unpublished works, computer programs and software, (iv) proprietary formulae,
trade secrets, formulations, and inventions, and (v) contracts to which either
TriSoft or AudioStreet is a party or by which either TriSoft or AudioStreet is
bound relating to any of the foregoing or to know-how, software, technical
information, process technology, plans, drawings and blue prints (collectively
the ‘‘Intellectual Property’’).

h)    Contracts. All right, title and interest of Sellers in, to an under the
contracts, equipment leases, vehicle leases, computer equipment leases and
agreements relating to the Business, and all rights, privileges, deposits,
claims, causes of action and options in favor of Sellers relating or pertaining
to all of the foregoing (collectively, the ‘‘Contracts’’), all as listed on
Schedule 1.01 (h);

i)    Lease. All right, title and interest of Sellers in the written lease (the
‘‘Lease’’) covering the premises leased by Sellers at 134 NW 16th Street, Suite
3, Boca Raton, Florida 33432 (the ‘‘Premises’’), a true copy of which is annexed
hereto as Schedule 1.1(h) and made a part hereof, along with the consent of the
landlord under the Lease to the assignment of the Lease;

j)    Accounts Receivable. All of the accounts receivables related to the
Business (the ‘‘Accounts Receivable’’) as of the Closing Date, as set forth on
Schedule 3.08 as of the date of this Agreement, which Schedule will be updated
on and as of the Closing Date;

k)    Work in Process. All work in process as of the Closing Date, as set forth
on Schedule 1.1 (k);

l)    Cash and Cash Equivalents. All cash and cash equivalents related to the
Business held by Sellers at the Closing by a a credit in favor of the Buyer
against the cash portion of the Purchase Price as provided in Section 1.03 of
this Agreement; and

m)    Goodwill. All goodwill associated with, and the going concern value of,
the Business (the ‘‘Goodwill’’).

1.02    No Assumption of Liabilities. Except for the assumption of Sellers’
obligations under the Lease assigned in accordance with Section 1.01(h), Buyer
is acquiring the Assets hereunder without any assumption of Sellers’ debts,
obligations, liabilities, or commitments, whether accrued now or hereafter,
whether fixed or contingent, or whether known or unknown. Sellers will cause any
existing liens on the Assets to be released at or prior to the Closing.

2


--------------------------------------------------------------------------------


1.03    Consideration. The consideration for the Assets is (i) Six Hundred
Thousand Dollars ($600,000) payable to the Sellers at Closing by wire transfer
of immediately available funds, (ii) four million (4,000,000) shares of the
common stock of Buyer’s corporate parent, Ckrush, Inc. (the ‘‘Ckrush Stock’’) to
be issued to the Sellers’ Principals and the Sellers’ Agent as set forth below
and (iii) the assumption of the Lease (collectively the ‘‘Purchase Price’’). The
Ckrush Stock shall be issued to the following:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Bartlett [spacer.gif]
[spacer.gif] 800,000 shares Raio [spacer.gif] [spacer.gif] 800,000 shares
Rengifo [spacer.gif] [spacer.gif] 800,000 shares Rodman [spacer.gif]
[spacer.gif] 600,000 shares Sellers’ Agent     [spacer.gif] [spacer.gif]
1,000,000 shares [spacer.gif]

1.04    Sale of AudioStreet.Net. In the event Buyer sells the AudioStreet Domain
Name and AudioStreet Web Site to a person not a party to this Agreement, not in
conjunction with the sale of other assets owned by Buyer or its Affiliates (the
‘‘Subsequent Sale’’), then Buyer shall pay Sellers an amount equal to five
percent (5%) of Buyer’s Net Profit on the Subsequent Sale, payable as and in the
manner received by Buyer. For the purposes of this Agreement, Net Profit shall
be an amount equal to the purchase price of the Subsequent Sale less the amount
allocated to the purchase of the AudioStreet Domain Name and AudioStreet Web
Site on Schedule 1.05.

1.05    Allocation. The Purchase Price shall be allocated in accordance with
Schedule 1.05. After the Closing, the parties shall make consistent use of the
allocation, fair market value and useful lives specified in Schedule 1.05 for
all tax purposes and in all filings, declarations and reports with the IRS in
respect thereof, including the reports required to be filed under Section 1060
of the Internal Revenue Code (the ‘‘Code’’). Buyer shall prepare and deliver
Form 8594 to Sellers within forty-five (45) days after the Closing to be filed
with the IRS, and such form shall be satisfactory in form and content to the
Sellers in their reasonable judgment. In any proceeding related to the
determination of any Tax, neither Buyer nor Sellers shall contend or represent
that such allocation is not a correct allocation.

1.06    Closing. The purchase and sale contemplated by this Agreement (the
‘‘Closing’’) shall take place at the offices of Greenbaum, Rowe, Smith & Davis
LLP, 99 Wood Avenue South, Woodbridge, New Jerey 07095 simultaneously with the
execution and delivery of this Agreement.

1.07    Sellers’ Closing Obligations. At or before the Closing, in addition to
the other actions contemplated elsewhere herein, Sellers shall deliver to Buyer
the following:

a)    a bill of sale, duly executed by Sellers conveying to Buyer all of
Sellers’ right, title and interest in, to and under all of the tangible and
intangible personal property included among the Assets, duly executed by Sellers
(the ‘‘Bill of Sale’’);

b)    an assignment and assumption agreement, duly executed by Sellers (the
‘‘Assignment and Assumption Agreement’’) relating to the Contracts;

c)    the Employment Agreements pursuant to Section 2.01 hereof, duly executed
by Seller Principals;

d)    the appropriate documentation authorizing transfer of all of the domain
names related to the Business and listed on Schedule 1.01 (c), including but not
limited to the AudioStreet Domain Name and the MixStreet Domain Name, as
required by the registrars of such names;

e)    certificates of amendment to the certificates of incorporation of each
Seller changing their names to names that are not similar with their current
names;

f)    the source codes for all software included within the Assets;

g)    a tax clearance certificate from the State of Florida confirming the
payment of all income, sales, employee withholding and other taxes imposed upon
the Sellers;

h)    copies of the resolutions of the shareholders and boards of directors of
the Sellers authorizing the transactions contemplated by this Agreement; and

3


--------------------------------------------------------------------------------


i)    such other documents and instruments as Buyer may reasonably request to
effectuate or evidence the transactions contemplated by this Agreement.

1.08    Buyer’s Closing Obligations. At or before the Closing, in addition to
the other actions contemplated elsewhere herein, Buyer shall deliver, or shall
cause to be delivered, to Sellers the following:

a)    the Purchase Price, consisting of both the cash portion and the
certificates representing the shares of Ckrush Stock;

b)    the Assignment and Assumption Agreement, duly executed by Buyer;

c)    the Employment Agreements, duly executed by Buyer;

d)    resolutions of the Board of Directors and sole stockholder of the Buyer
aouthorizing the execution, delivery and performance of this Agreement by Buyer;
and

e)    such other documents and instruments as Sellers may reasonably request to
effectuate or evidence the transactions contemplated by this Agreement.

ARTICLE II
OTHER AGREEMENTS AND COVENANTS

2.01    Non-Competition. Each of the Sellers and the Seller Prinicpals hereby
agree not to engage in the business of designing or programming social network
websites specializing in music, for a period of two (2) years following the
Closing, anywhere in the United States, except in the cases of Bartlett, Raio
and Rengifo, as employees of the Buyer.

2.02    Employment Agreements. At the Closing, Buyer shall enter into employment
agreements with Bartlett, Raio and Rengifo in the form set forth on Exhibit A,
attached hereto and made a part hereof (the ‘‘Employment Agreements’’).

2.03    Financial Statements. The Sellers and Sellers’ Principals acknowledge
that, as a reporting company under the Securities Exchange Act of 1934, as
amended, the parent corporation of the Buyer will have reporting obligations to
the Securities and Exchange Commision with respect to the transactions
contemplated by this Agreement, including without limitation concerning the
financial statements of the Sellers. The Sellers and Sellers’ Principals
therefore agree to cooperate on a timely basis with all reasonable requests made
by the Buyer with respect to such obligations, including without limitation the
execution and delivery of representation letters to the accountants for Ckrush,
Inc.

2.04    Rights to Software. Within thirty (30) days following the Closing Date,
each Seller will obtain from each customer for which at any time such Seller
designed or developed a website written confirmation that the intellectual
property created by the Seller in the course of its engagement by such customer
was and remained at all times the sole and exclusive property of such Seller.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS

TriSoft and AudioStreet jointly and severally hereby represent and warrant the
following to Buyer as an inducement to enter into and perform Buyer’s
obligations under this Agreement:

3.01    Corporate Organization — TriSoft. Schedule 3.01 contains a complete and
accurate list of TriSoft’s jurisdiction of incorporation and any other
jurisdictions in which it is qualified to do business. TriSoft is a corporation
duly formed, validly existing and in good standing under the laws of its
jurisdiction of incorporation, with full corporate power and authority to own or
use the Assets, to conduct the Business as now being conducted, and to perform
its obligations under the Contracts to which it is a party. TriSoft is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each state or other jurisdiction in which the ownership or use of
the properties owned or used by it, or the nature of the activities conducted by
it, requires such qualification or license.

3.02    Corporate Organization — AudioStreet. Schedule 3.02 contains a complete
and accurate list of AudioStreet’s jurisdiction of incorporation and any other
jurisdictions in which it is qualified to do

4


--------------------------------------------------------------------------------


business. AudioStreet is a corporation duly formed, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to own or use the Assets, to conduct the Business
as now being conducted, and to perform its obligations under the Contracts to
which it is a party. AudioStreet is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each state or other
jurisdiction in which the ownership or use of the properties owned or used by
it, or the nature of the activities conducted by it, requires such qualification
or license.

3.03    Power and Authorization. This Agreement has been duly and validly
executed and delivered by Sellers and assuming due execution by Buyer
constitutes the legal, valid and binding obligation of Sellers, enforceable
against Sellers in accordance with its terms. Sellers have full legal right,
power and authority to execute, deliver and perform its obligations under this
Agreement and under all other agreements and documents required to be delivered
by it prior to or at the Closing (collectively, the ‘‘Sellers Transaction
Documents’’). The execution, delivery and performance by Sellers of the Sellers
Transaction Documents has been duly authorized by all necessary corporate action
on the part of Sellers. When executed and delivered as contemplated herein, each
of the Sellers Transaction Documents shall constitute the legal, valid and
binding obligations of Sellers, enforceable against Sellers in accordance with
its terms.

3.04    No Conflicts. Except as set forth on Schedule 3.04, neither the
execution and delivery of this Agreement nor the consummation or performance of
any of the Seller Transaction Documents will, directly or indirectly, with or
without notice or lapse of time:

a)    cause Buyer to become subject to, or to become liable for the payment of,
any Tax;

b)    breach any provision of, or give any Person the right to declare a default
or exercise any remedy under, or to accelerate the maturity or performance of,
or payment under, or to cancel, terminate or modify, any Contract; or

c)    result in the imposition or creation of any Encumbrance upon or with
respect to any of the Assets.

For purposes of this Agreement, the term ‘‘Encumbrance’’ shall mean any lien,
mortgage, security interest, charge or other encumbrance upon or with respect to
any of the properties, assets, whether now owned or hereafter acquired and the
term ‘‘Person’’ shall mean any person, entity or governmental authority.

3.05    Assets.

(a)    Sellers have good and valid title to, at the Closing will have good and
valid title to, or hold by valid and existing lease or license, all the Assets
free and clear of all Encumbrances.

(b)    All the Assets are in good usable, saleable, operating or merchantable
condition, as applicable.

(c)    No licenses or other consents from, or payments to, any other person,
entity or governmental authority are or will be necessary the continued
operation of the Business and use of the Assets in the manner in which Sellers
have operated the same, and no such person, entity or authority has made any
claim to the contrary, except for licenses and consents already obtained by
Sellers. No person or entity other than Sellers have any right or interest in
any of the Assets, including the right to grant interests in the Assets to third
parties.

(d)    No restrictions exist on Sellers’ right to sell, resell, license or
sublicense any of the Assets or engage in the Business, nor will any such
restrictions be imposed on Buyer as a consequence of the transactions
contemplated by this Agreement.

(e)    The Assets (i) constitute all of the assets, tangible and intangible, of
any nature whatsoever, necessary to operate the Business in the manner presently
operated by Sellers and (ii) include all of the operating assets related to the
Business.

3.06    Intellectual Property.

a)    Schedule 3.06(a) lists all the Intellectual Property owned by Sellers
included within the Assets. Sellers have good and valid title to all of the
Intellectual Property identified on Schedule 3.06(a), free and clear of any
Encumbrances.

5


--------------------------------------------------------------------------------


b)    Schedule 3.06(b) lists all Intellectual Property that is owned by any
other Person, is licensed to or used by Sellers and related to the Business and
identifies the license agreement or other agreement under which such
Intellectual Property asset is being licensed to or used by the Sellers
(collectively, the ‘‘License Agreements’’). Sellers have a valid right to use
and otherwise exploit, and to license to others to use and otherwise exploit,
all Intellectual Property listed on Schedule 3.06(b). Except as set forth on
Schedule 3.06(b), Sellers are not obligated to make any payment to any Person
for the use or other exploitation of any Intellectual Property included within
the Assets.

c)    Except as set forth in Schedule 3.06(c), (i) the consummation of the
transactions contemplated by this Agreement will not materially impair any right
to own or use the Intellectual Property or the License Agreements, (ii) all the
License Agreements are valid, no condition exists or event has occurred which
with notice or lapse of time would constitute a default thereunder or a basis
for delay, nonperformance, termination, modification or acceleration of maturity
or performance by any party thereto, and no third party has notified Sellers in
writing of a default or breach under any License Agreement, (iii) Sellers have
not received any notice of any claims by any Person to the use of any of the
Intellectual Property, or challenging or questioning the validity or
effectiveness of any of the License Agreements, (iv) no other Person is
interfering with, infringing upon, misappropriating or otherwise coming into
conflict with any of the Intellectual Property, and (v) no Person has any valid
right, claim or interest in or with respect to any Intellectual Property or
License Agreements.

3.07    Books and Records; Financial Statements. All the books and records of
the Sellers relating to the Assets or the Business, including all personnel
files, all sales reports, employee data, and other materials relating to
employees of the Business which have been furnished by Sellers to Buyer are
complete and correct in all material respects and have been maintained in
accordance with all applicable laws. Such books and records fairly and
accurately reflect, in reasonable detail, all transactions, revenues, expenses,
assets, and liabilities of Sellers with respect to the Business. The financial
statements provided to Buyer by Sellers, including the related notes, are true
and correct in all material respects and fairly present the consolidated
financial condition, results of operations and cash flow of Sellers as of the
respective dates thereof.

3.08    Receivables. Schedule 3.08 provides an accurate and complete breakdown
and aging of all accounts receivable, notes receivable and other receivables of
the Sellers which relate to the Business as of the date of this Agreement.
Except as set forth in Schedule 3.08, all existing accounts receivable of the
Sellers: (i) represent valid obligations of customers of the Sellers arising
from bona fide transactions entered into in the ordinary course of business; and
(ii) are current.

3.09    Contracts. Except as set forth on Schedule 3.09    attached hereto and
made a part hereof, each Contract was made in the ordinary course of business,
is in full force and effect and is valid, binding and enforceable against the
parties thereto in accordance with its terms and may, without default or breach
thereunder, be assigned to Buyer without any consent, approval or waiver from
any Person. Each Contract was entered into by the Sellers with a party
unaffiliated and unrelated to the Sellers and its respective equity owners,
officers, directors, partners or employees. Sellers have performed in all
material respects all obligations required to be performed by Sellers under each
Contract to which either TriSoft or AudioStreet is a party, no condition exists
or event has occurred which with notice or lapse of time would constitute a
default thereunder or a basis for delay, nonperformance, termination,
modification or acceleration of maturity or performance by any party thereto,
and no third party has notified Sellers in writing of a default or breach under
any Contract.

3.10    Taxes. All federal, state, local and foreign income, withholding,
unemployment, social security, property, and all other taxes to which Sellers
are subject (collectively, ‘‘Taxes’’), due from or required to be remitted by
Sellers with respect to taxable periods ending on or prior to, and the portion
of any interim period up to, the Closing have been fully and timely paid or, (i)
to the extent contested or disputed, as set forth on Schedule 3.10 attached
hereto and made a part hereof, reserved against on the books and records of
Seller, or (ii) to the extent not yet due or payable, have been adequately
provided for on the books and records of Sellers. All returns, reports and other
filings required with respect to such Taxes have been timely filed. No extension
of any statute of limitations for the assessment or collection of any Taxes has
been granted by any taxing authority with respect to Sellers. The federal income
tax returns of Sellers

6


--------------------------------------------------------------------------------


have not been audited or otherwise examined by the Internal Revenue Service
within the past three (3) years, and no state or local income, sales, use, or
property tax returns of Sellers have been audited or otherwise examined within
the past three (3) years. Sellers have not received any notice of the pendency
of any such audit or examination. There are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any federal or state
income tax return for any period.

3.11    Employee Matters.

a)    Except as set forth on Schedule 3.11, there are no employees and no
employment contracts, operating agreements, management contracts, listing
agreements, employment agreements, union contracts, or labor agreements in
connection with or related to the Business.

b)    None of the employees engaged in the operation or maintenance of the
Business is employed pursuant to a written agreement and all such employees may
be terminated at will. Sellers have not entered into any union contracts
pertaining to employees of the Business. Sellers are not a party to any
collective bargaining agreement, no such agreement determines the terms and
conditions of employment of any employee of the Business, no collective
bargaining agent has been certified as a representative of any of the employees
of the Business, and no representation campaign or election is now in progress
or threatened, with respect to any of the employees of the Business. A list of
employees of the Business and their compensation and current benefits is
attached hereto as Schedule 3.11.

c)    There are no pension plans, including without limitation defined benefit
and defined contribution plans, stock ownership plans, executive compensation
programs or arrangements, bonus plans, incentive compensation plans or
arrangements, profit sharing plans or arrangements, deferred compensation
agreements or arrangements, supplemental retirement plans or arrangements,
vacation pay, sickness, disability, or death benefit plans (whether provided
through insurance, on a funded or unfunded basis, or otherwise), medical or life
insurance plans providing benefits to any of Sellers’ employees, retirees, or
former employees or their dependents, survivors or beneficiaries, employee stock
option or stock purchase plans, severance pay, termination, salary continuation
or employee assistance plans, or any other employee benefit plans, programs, or
arrangements, including without limitation any ‘‘plan’’ within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(‘‘ERISA’’), that are maintained by Sellers for the benefit of or relating to
any of Sellers’ employees, former employees or retirees or their dependents,
survivors beneficiaries or alternate payees, whether or not legally binding, and
for which Sellers could reasonably have any liabilities (collectively, the
‘‘Benefit Plans’’).

3.12    Environmental Matters.

a)    The Premises, the Business and all operations of Seller at the Premises
are in compliance with all applicable Environmental Laws (as defined herein).

b)    No Hazardous Substances (as defined herein) have been used, handled,
generated, processed, treated, stored, released, discharged or disposed of by
Sellers on or from the Premises (i) in violation in any applicable Environmental
Laws, or (ii) which requires investigation or remediation by Seller under
applicable Environmental Laws investigation.

c)    There are no above or underground storage tanks on or beneath the
Premises.

d)    Sellers have not received written notice of:

i)    any claim, demand, investigation, enforcement, response, removal, remedial
action, statutory lien or other governmental or regulatory action instituted or
threatened against Sellers with respect to the Premises or the Business pursuant
to any Environmental Law;

ii)    any claim, demand, suit or action, made or threatened by any Person
against Sellers with respect to the Premises or the Business, relating to (A)
any damage, loss or injury resulting from, or claimed to have resulted from, any
Hazardous Substance on or emanating from the Premises or the Business, or (B)
any alleged violation of any Environmental Law by Sellers in connection with its
operations at the Premises or the Business; or

7


--------------------------------------------------------------------------------


iii)    any notice of violation, citation, complaint, order, directive, request
for information or response thereto, notice letter, demand letter or compliance
schedule from any governmental or regulatory agency arising out of or in
connection with Hazardous Substances on, about, beneath, arising from or
generated at the Premises.

e)    As used herein:

i)    The term ‘‘Environmental Laws’’ means all applicable federal, state and
local laws and regulations concerning or relating to or the protection of human
health and/or the environment, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 960 1 et
seq. (1995), as amended (‘‘CERCLA’’), the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq. as amended (‘‘RCRA’’), the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq. as amended, the Clean Air Act, 42 U.S.C. §
7401 et seq. as amended, the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq. as amended, the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. § 136 et seq. as amended, and the Safe Drinking Water Act, 42 U.S.C. §
300f et seq. as amended, and regulations promulgated thereunder.

ii)    The term ‘‘Hazardous Substances’’ means any substance that is: (A)
petroleum and petroleum derivatives, asbestos or asbestos-containing material or
polychlorinated biphenyls; (B) defined, designated or listed as a ‘‘Toxic
Pollutant’’ or Hazardous Substance’’ pursuant to §§ 307 and 311 of the Federal
Water Pollution Control Act, 33 U.S.C. §§ 1317, 1321 or § 101(14) of CERCLA, 42
U.S.C. § 9601; (C) listed in the United States Department of Transportation
Hazardous Material Tables, 49 C.F.R. § 172.101; (D) defined, designated or
listed as a ‘‘Hazardous Waste’’ under § 1004(5) of RCRA, 42 U.S.C. § 6903(5);
(E) listed as a ‘‘Hazardous Air Pollutant’’ under § 112 of the Clean Air Act, 42
U.S.C. § 7412; or (F) listed as a hazardous substance under any laws of the
State of Florida.

3.13    Authorizations. Schedule 3.13 attached hereto and made a part hereof is
a true and complete list of all certificates, licenses and permits (
‘‘Authorizations’’) held by Sellers in connection with the Business. All
Authorizations are valid and Sellers have not received written notice of any
violation of such Authorizations. The Authorizations are the only certificates,
licenses, and permits which are required for the lawful ownership, use,
occupancy, operation and maintenance of the Business as presently operated.

3.14    Insurance. Schedule 3.14 lists all insurance policies of the covering
the Assets, employees and operations of Buyer as of the date hereof and any
pending claims under such policies. All such policies are in full force and
effect, all premiums due thereon have been paid by Buyer and Buyer has complied
in all material respects with the provisions of such policies and has not
received any notice from any of its insurance brokers or carriers that any
insurance policy is no longer in full force or effect or that such broker or
carrier will not be willing or able to renew their existing coverage and perform
its obligations thereunder. All such policies shall continue in full force and
effect following the consummation of the transactions contemplated by this
Agreement.

3.15    No Misrepresentations. The representations, warranties and statements
made by the Sellers in or pursuant to this Agreement are true, complete and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make any such
representation, warranty or statement, under the circumstances in which it is
made, not misleading.

3.16    Suppliers and Customers. Set forth on Schedule 3.16 is a list of the
names of each of Sellers’ suppliers and customers of products and services with
respect to the Business. None of such current suppliers and customers has
refused, or communicated in writing to Sellers that it will or may refuse, to
purchase or supply products or services from or to Sellers or has communicated
in writing to Sellers that it will or may substantially reduce the amount of
products or services that it is willing to purchase from or supply to Sellers.
Sellers are not past due with respect to any amounts owed to any of the
suppliers or customers listed on Schedule 3.16.

3.17    Purchase Entirely for Own Account. This Agreement is made by Buyer in
reliance upon Sellers’ Principals and Sellers’ Agent’s representations to Buyer,
which by Sellers’ Principals and Sellers’ Agent’s execution of this Agreement
Sellers’ Principals and Sellers’ Agent hereby confirm, that the Ckrush Stock to
be received by Sellers’ Principals and Sellers’ Agent will be acquired for
investment for Sellers’ Principals and Sellers’ Agent’s own respective accounts,
not as a nominee or agent, and not with

8


--------------------------------------------------------------------------------


a present view to the resale or distribution of any part thereof, and Sellers’
Principals and Sellers’ Agent have no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this
Agreement, Sellers’ Principals and Sellers’ Agent further represent that they do
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer, or grant participations to such person or to any third person,
with respect to any of the Ckrush Stock.

3.18    Investment Experience. Sellers’ Principals and Sellers’ Agent are each
investors in securities of companies in the development stage and acknowledge
that they can bear the economic risk of their investment and have such knowledge
and experience in financial or business matters that they are capable of
evaluating the merits and risks of the total investment in the Ckrush Stock.
Sellers’ Principals and Sellers’ Agent each recognize that an investment in
Buyer involves a high degree of risk.

3.19    Intentionally Omitted.

3.20    Restricted Securities. Sellers’ Principals and Sellers’ Agent understand
that the Ckrush Stock they are receiving are characterized as ‘‘restricted
securities’’ under the federal securities laws inasmuch as they are being
acquired from the Buyer’s parent corporation in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act, only in
certain limited circumstances. In this connection, Sellers’ Principals and
Sellers’ Agent represent that they are familiar with Rule 144 under the
Securities Act (‘‘Rule 144’’), as currently in effect, and understand the resale
limitations imposed thereby and by the Securities Act.

3.21    Further Limitations on Disposition. Without in any way limiting the
representations set forth above, unless there is then in effect a registration
statement under the Securities Act covering any proposed disposition and any
disposition is made in accordance with such registration statement, Sellers’
Principals and Sellers’ Agent further agree not to make any disposition of all
or any portion of the Ckrush Stock unless and until the transferee has agreed in
writing for the benefit of Buyer to be bound by this Section 3, and:

a)    If reasonably requested by Buyer, Sellers’ Principals and Sellers’ Agent
shall furnish Buyer with an opinion of counsel, reasonably satisfactory to
Buyer, that such disposition will not require registration of such Ckrush Stock
under the Securities Act. It is agreed that Buyer will not require opinions of
counsel for transactions made pursuant to Rule 144 except in unusual
circumstances.

3.22    Legends. It is understood that any certificates evidencing the Ckrush
Stock may bear one or all of the following legends:

a)    ‘‘These securities have not been registered under the Securities Act of
1933, as amended (the ‘‘Securities Act’’). They may not be sold, offered for
sale, pledged or hypothecated in the absence of a registration statement in
effect with respect to the securities under such Securities Act or an opinion of
counsel satisfactory to Buyer that such registration is not required or unless
sold pursuant to Rule 144 of such Securities Act.’’

b)    Any legend required by the laws of the State of Florida.

c)    A legend with respect to the Company’s rights under Section 5.03 of this
Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

To induce Sellers to enter into this Agreement and perform their obligations
hereunder, Buyer represents and warrants to Sellers as follows:

4.01    Organization. Buyer is a corporation organized, validly existing and in
good standing under the laws of the State of Delaware. Buyer has all necessary
corporate power and authority to carry on its business as presently conducted,
to own, lease and operate all of the assets and properties that it owns, leases
or operates and to perform all its obligations under each agreement and
instrument to which it is a party or by which it is bound.

4.02    Power and Authorization. This Agreement has been duly and validly
executed and delivered by Buyer and assuming due execution by Sellers
constitutes the legal, valid and binding obligation of

9


--------------------------------------------------------------------------------


Buyer, enforceable against Buyer in accordance with its terms. Buyer has full
legal right, power and authority to execute, deliver and perform its obligations
under this Agreement and under all other agreements and documents required to be
delivered by it prior to or at the Closing (collectively, the ‘‘Buyer
Transaction Documents’’). The execution, delivery and performance by Buyer of
the Buyer Transaction Documents has been duly authorized by all necessary
corporate action on the part of Buyer. When executed and delivered as
contemplated herein, each of the Buyer Transaction Documents shall constitute
the legal, valid and binding obligations of Buyer, enforceable against Buyer in
accordance with its terms.

4.03    No Conflicts.

a)    The execution and delivery by Buyer of this Agreement does not, and the
execution, delivery and performance by Buyer of the other Buyer Transaction
Documents will not (in each case, with or without the passage of time or the
giving of notice) violate or conflict with the Certificate of Incorporation or
Bylaws of Buyer or, to Buyer’s knowledge, any law applicable to Buyer, the
violation of which would have a material adverse effect on the Assets or on
Buyer’s ability to acquire, own and operate the Assets as contemplated
hereunder.

b)    The execution and delivery by Buyer of this Agreement does not, and the
execution, delivery and performance by Buyer of the other Buyer Transaction
Documents will not require Buyer to obtain any Authorization of, or to make any
filing, registration or declaration with or notification to, any Person, except
for any Authorization, filing, registration, declaration, notification, consent,
waiver or approval the failure to obtain or make which would not prevent or
materially delay Buyer from performing any of its obligations under the Buyer
Transaction Documents.

ARTICLE V
INDEMNIFICATION

5.01    Sellers’ Indemnification of Buyer. Sellers and, subject to the last
sentence in this Section 5.01, each of the Seller’s Principals agree to jointly
and severally indemnify Buyer against, and agree to pay and hold harmless Buyer
for all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, judgments, settlements, out-of-pocket costs, expense and disbursements
(including reasonable costs of investigation, and reasonable attorneys,
accountants, and expert witness fees), of whatsoever kind and nature
(‘‘Losses’’) that are imposed on or incurred by Buyer as a consequence of or in
connection with: (a) any material misrepresentation by Sellers herein, (b) any
of Sellers’ liabilities or the related to the Assets or the Business, known or
unknown, liquidated or unliquidated, not expressly assumed by Buyer hereunder,
including but not limited to any environmental claims and liabilities, (c) any
breach by Sellers of a warranty or covenant contained herein, (d) any failure by
Sellers to perform any agreement or covenant of Sellers contained herein, or (e)
the enforcement of this indemnification provision. Notwithstanding the
foregoing, Rodman shall have no liability with respect to any Losses relating to
TriSoft’s accounts receivables, and Bartlett and Rengifo shall have no liability
with respect to any Losses relating to AudioStreet’s account receivables.

5.02    Buyer’s Indemnification of Sellers. Buyer hereby agrees to indemnify
Sellers against, and agrees to pay and hold harmless Sellers for all Losses that
are imposed on or incurred by Sellers as a consequence of or in connection with:
(a) any material misrepresentation by Buyer herein, (b) any breach by Buyer of a
warranty or covenant contained herein, (c) any failure by Buyer to perform any
agreement or covenant of Buyer contained herein, (d) the assumed Lease, (e)
Buyer’s operation of the Business from and after Closing, and (f) the
enforcement of this indemnification provision.

5.03    Notice of Claims and Potential Claims. The party which is entitled to be
indemnified by the other party pursuant to Article V of this Agreement (the
‘‘Indemnified Party’’) agrees to give prompt written notice to the party which
is required to indemnify the Indemnified Party (the ‘‘Indemnifying Party’’) upon
the receipt by the Indemnified Party of notice of any claim by a third party
against the Indemnified Party which might give rise to a claim against the
Indemnifying Party stating the nature and the basis of such claim and, if
ascertainable, the amount thereof. In connection with any such third party
claim, the Indemnifying Party may, at its election and expense, have the right
to participate in the defense of such third party claim and no such third party
claim shall be settled without the consent of the

10


--------------------------------------------------------------------------------


Indemnifying Party, which consent shall not be unreasonably withheld or delayed.
The Sellers’ Principals acknowledge that Buyer will have recourse for any
indemnification claim against the shares of Ckrush Stock that are issued to them
as part of the Purchase Price and that in the event of a claim against them
pursuant to Section 5.01 of the Agreement any time prior to the first
anniversary of the date of this Agreement, the shares of Ckrush Stock may not be
sold or transferred by the Sellers’ Principals. The Buyer agrees that with
respect to Bartlett, Raio and Rengifo, the Buyer shall have no right to set off
any claims under this Article V against any compensation due to them as
employees of the Buyer under their respective employment agreements.

5.04    Survival. The indemnification rights of each party set forth in Article
V of this Agreement shall survive the Closing for a period of two (2) years, or
upon default of the Indemnified Party in its post closing obligations to the
other party, whichever shall occur first.

ARTICLE VI
MISCELLANEOUS

6.01    Public Statements or Releases. None of the parties to this Agreement
shall make, issue or release any announcement, whether to the public generally
or to any of its employees, suppliers or customers, with respect to this
Agreement or the transactions contemplated hereby or thereby, without the prior
consent of the other parties, which shall not be unreasonably withheld or
delayed; provided that nothing in this Section 6.01 shall prevent any of the
parties hereto from making such public announcements as it may consider
necessary in order to satisfy its legal obligations, but to the extent not
inconsistent with such obligations, it shall provide the other parties with an
opportunity to review and comment on any proposed public announcement before it
is made.

6.02    Expenses. Each of the parties hereto shall bear its own legal,
accounting and administrative expenses in connection with the negotiation and
consummation of the transactions contemplated hereby. Neither party shall have
responsibility for the fees or expenses of any broker or advisor retained by the
other party.

6.03    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

6.04    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of New York, without regard to the conflict of law
principles thereof.

6.05    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
effective upon exchange of signature pages by facsimile or pdf attachments to
emails; however, the parties agree to exchange original signature pages promptly
following the Closing.

6.06    Interpretation. In all references herein to any parties, persons,
entities or corporations, the use of any particular gender, or the plural or
singular number is intended to include the appropriate gender and number as the
text of the Agreement may require. The captions used herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

6.07    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed given upon
personal delivery to the party to be notified, on the next business day after
being deposited with a national overnight courier service, or on the third
business day after being deposited with the United States Post Office, by
registered or certified mail, postage prepaid and addressed to the party to be
notified at the address set forth below, on that date of facsimile transmission
so long as any transmission produces a receipt evidencing such transmission, or
to such other address as the party to receive such notice may have designated to
all other parties by notice in accordance herewith:

11


--------------------------------------------------------------------------------


If to Sellers or Seller Principals:

TriSoft Media, Inc.
134 NW 16th Street, Suite 3
Boca Ration, FL 33432
        Facsimile No. 425-671-5866

With a copy to:

Micheal E. Zealy, Sr.
110 Grand Palms Drive
Pembroke Pines, FL 33027
        Facsimile No. 561-391-5406
        and

Kara Rodman
5422 NW 50th Court
Coconut Creek, FL 33073

If to Buyer:

Ckrush, Inc.
336 West 37th Street
New York, NY 10018
Attn: Jeremy Dallow, President
        Facsimile No. 212-564-4799

With a copy to:

Greenbaum, Rowe, Smith & Davis, LLP
Metro Corporate Campus One
P.O. Box 5600
Woodbridge, NJ 07095-0988
Attn: W. Raymond Felton
        Facsimile No. 732-476-2671

6.08    Waiver. A waiver at any time of compliance with any provision of this
Agreement shall not be considered a modification, cancellation or waiver of such
provision or of any preceding or succeeding breach thereof unless expressly so
stated. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

6.09    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

6.10    Entire Agreement. his Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter contained herein and
supersedes all other agreements, written and oral, among the parties or any of
them in connection therewith.

[Signature page follows]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Sellers:   [spacer.gif] [spacer.gif]
TRISOFT MEDIA, INC.   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]  
  [spacer.gif] [spacer.gif] Name: [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Title: [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] AUDIOSTREET.NET, INC.  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Name:
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Title: [spacer.gif]
[spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] Buyer: [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] CKRUSH
DIGITAL MEDIA, INC.   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Jeremy Dallow, President   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] Seller’s Principals:   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] Cary Bartlett   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Joe Raio   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]  
  [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif] Miguel Rengifo  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif] Jason Rodman [spacer.gif]

13


--------------------------------------------------------------------------------


LIMITED JOINDER

Ckrush, Inc., a Delaware corporation, joins in the execution of this Agreement
for the limited purpose of confirming its obligations hereunder.

[spacer.gif] CKRUSH, INC.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] Jeremy Dallow, President [spacer.gif]

    

LIMITED JOINDER

Michael Brauser joins in the execution of this Agreement for the limited purpose
of confirming his representations made herein.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
    [spacer.gif] [spacer.gif] Michael Brauser [spacer.gif]

14


--------------------------------------------------------------------------------
